Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "9a" have both been used to illustrate the same subject matter in Fig. 1, while the written specification (herein ‘spec’) describes the ref character “5” is “connecting arrangement”, and the ref character “9a” is “an insulating encapsulation”.  

    PNG
    media_image1.png
    707
    974
    media_image1.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature “bearing pocket” must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a stator with windings isolated from ground” is unclear whether it is electrically grounding point/connection or “ground” as surface of the earth.
In claim 1, the recitation (emphasis added) “an electrical connecting arrangement of the stator to a potential that is stable with respect to the DC link; and the connecting arrangement of the stator to the potential that is stable with respect to the DC link is established via an impedance or a capacitance, the shielding arrangement is connected to the stator directly or indirectly via an impedance or a capacitance via an electrical connecting arrangement” is indefinite because of the following:
(A)  The term “the connecting arrangement” and “the potential” having insufficient antecedent basis.  Based on the preceding recitation in claim 1, they are understood as “the electrical connecting arrangement” and “the DC-link stable potential”.
the shielding arrangement is connected to the stator directly or indirectly via an impedance or a capacitance via an electrical connecting arrangement” is indefinite because, in this phrase, unclearly whether the recited “an impedance”, “a capacitance” and “an electrical connecting arrangement” are the same, or are not the same, as “an impedance” “a capacitance”, and “an electrical connecting arrangement” in the preceding phrase “an electrical connecting arrangement of the stator to a potential that is stable with respect to the DC link; and the connecting arrangement of the stator to the potential that is stable with respect to the DC link is established via an impedance or a capacitance”.
In light of the spec, it is understood as “an electrical connecting arrangement of the stator to a potential that is stable with respect to the DC link; and the electrical connecting arrangement of the stator to the potential that is stable with respect to the DC link is established via an impedance or a capacitance, the shielding arrangement is connected to the stator directly or indirectly via the impedance or the capacitance via the electrical connecting arrangement”.
Among claims 2-8, the term “the stable potential” has insufficient antecedent basis.  It is understood as “the DC-link stable potential”.
	In claim 2, “the ground reference potential” and “the inverter” in “the ground reference potential of the commuting electronics or of the inverter” lack antecedent basis.
	In claim 3, “the ground potential” lacks or having insufficient antecedent basis.
	In claim 4, (emphasis added) “The device according to claim 1, wherein the shielding arrangement is electrically connected via a connecting arrangement to a potential that is stable with respect to the ground potential or to the same stable potential as the stator” is indefinite because of the following:
claim 1 or not, since claim 4 depends from claim 1 that recites “the shielding arrangement is connected to the stator directly or indirectly via an impedance or a capacitance via an electrical connecting arrangement”.
(B)  The term “the ground potential” not only lacks antecedent basis, but also unclear in what electrical connection/circuitry that “the ground potential” being established because claim 1 only recites “a potential that is stable with respect to the DC link”.  Moreover, the phrase “the same stable potential as the stator” is unclear, should it be “the same DC-link stable potential as that of the stator”?
In claim 5, (emphasis added) “The device according to claim 4, wherein the connecting arrangement of the shielding arrangement to a stable potential is established via an impedance or capacitance” is indefinite.  Claim 5 depends from claim 4 that depends from claim 1; hence, it is unclear whether or not the claim 5’s recited “the connecting arrangement of the shielding arrangement to a stable potential is established via an impedance or capacitance” is the same connecting arrangement to the same stable potential establish by the same impedance or capacitance, as recited in claim 1.  If the connecting arrangement in claim 5 differs from the connecting arrangement previously recited in claim 1, what are the difference(s) there-between the respective connecting arrangements in claim 5 and claim 1?  How do the respective connecting arrangements structurally and operationally relates to one another? 
In claim 7, the recitation “shielding sections between the outer bearing ring and the windings, preferably in bearing pockets” is indefinite because it is unclear what are so-called “bearing pockets” what component(s) that structurally define(s) so-called “bearing pockets”; 
In light of the spec, it is understood as “the shielding arrangement further comprises shielding sections located between the outer bearing ring and the windings, and within bearing pockets”.
In claim 8, “the shielding arrangement further comprises a number of shielding sections for shielding between grooves, preferably as many as the number of grooves” is indefinite because it is unclear to what subject matter do the recited “grooves” belongs?  Also, the phrase “preferably as many as the number of grooves” is indefinite because of the term “preferably” is understood as a choice, a possibility, not a positive limitation.  It should be changed to “the number of shielding sections as many as a number of grooves”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, as understood, are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Mizukami et al (US 20110234026, herein ‘Mizukami’).
Mizukami discloses a device for reducing bearing voltages in an electrical machine fed by a DC link voltage of a DC link, comprising: a stator [10] with windings [12] isolated from ground (see [0042-0043]);  a rotor [10];  at least two bearings [15a, 15b] including an outer bearing ring and an inner bearing ring (see fig. 1), the bearings are between the rotor and the 

    PNG
    media_image2.png
    766
    940
    media_image2.png
    Greyscale

RE claim 2, Mizukami discloses a device for reducing bearing voltages, according to claim 1, wherein the stable potential is the ground reference potential of the commuting electronics (see [0042-0043]) or of the inverter (see [0104]). 
 RE claim 3, Mizukami discloses a device for reducing bearing voltages, according to claim 2, wherein the shielding arrangement is connected to the ground potential. 
Mizukami discloses a device for reducing bearing voltages, according to claim 1, wherein the shielding arrangement is electrically connected via a connecting arrangement to a potential that is stable with respect to the ground potential or to the same stable potential as the stator. 
 RE claim 5, Mizukami discloses a device for reducing bearing voltages, according to claim 4, wherein the connecting arrangement of the shielding arrangement to a stable potential is established via an impedance or capacitance, i.e. capacitor [40].
RE claim 6, Mizukami discloses a device for reducing bearing voltages, according to claim 1, wherein the shielding arrangement further comprises a shielding section (i.e. the shielding bracket’s section above the windings) covering the winding head of the windings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 7-8, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mizukami, as applied in the base claim 1, in view of ordinary skill in the art.
Mizukami discloses a device for reducing bearing voltages, particularly the shielding arrangement comprising the electrically conducting metal bracket [17].  Thus, applying the Mizukami important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art device by providing a shielding arrangement comprising shielding sections located between the outer bearing ring and the windings, and within bearing pockets, or shielding sections between grooves, wherein the numbers of the respective shielding sections and grooves are the same.  Doing so would be a matter of obvious engineering design choices to further enhance effect of reducing the undesirable bearing voltage.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834